Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of amendments and arguments with respect to the independent claims, new art in combination with previously present prior art is now relied on. Note, no arguments were made against the claims rejected in view of Examiner’s Official notice and therefore the rejected claims are considered as admitted prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over French et al. US 2015/0112935 (hereinafter “French”), in view of Doty et al. US 2009/0157767 (hereinafter “Doty”).
	Regarding claim 1, French teaches: A system comprising: a processing device; and at least one storage device including instructions that are executable by the processing device for causing the processing device to perform operations comprising: [FIG. 2 and 0042: “With reference to FIG. 2, this figure depicts a block diagram of a data processing system in which illustrative embodiments may be implemented.”]

	French does not explicitly disclose “comparing the free space for the at least one storage device to a predetermined threshold indicative of storage space to be maintained as free space; and executing at least one log file action when the free space for the at least one storage device falls below the predetermined free space threshold.” However, does teach - “When an amount of log data to be written to the log file exceeds the remaining space, an embodiment moves the end pointer to a position past a computed amount of oldest log data within the log file. The embodiment thus creates space in a circular manner by allowing overwrite of some of the oldest log data with the new log data” (paragraph 0027).
	Doty teaches: comparing the free space for the at least one storage device to a predetermined threshold indicative of storage space to be maintained as free space; and [0005: “A typical checkpoint protocol executes a checkpoint in response to a particular trigger. Conventional checkpoint triggers include, for example, 1) free space available in the log dropping below a threshold level… The log implementation then records the global low water mark, and the space previously used for record identifiers (often referred to as "Log Sequence Numbers" or "LSNs") earlier than the global low water mark is released, thereby freeing up storage.”]
	executing at least one log file action when the free space for the at least one storage device falls below the predetermined free space threshold. [0005]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined French’s circular log implementation with Doty’s description of circular log 
	Regarding claim 2, French teaches: The system of claim 1 wherein the at least one storage device comprises a first storage device including the instructions and a second storage device to which the at least one log file is written. [FIG. 1 and 0037: “Log file 107 is a log file created and used according to an embodiment within file-system 105. Log writer 113 in client 112 writes log data to log file 107... Log file 107 can be stored in a network accessible storage, such as by using storage 108, or in a local storage (not shown) of server 104, or a combination thereof.” Also see figure 2 for detailed description of a data processing system.]
	Regarding claim 3, French teaches: The system of claim 1 wherein the operations further comprise receiving or accessing log file storage parameters, the log file storage parameters including the predetermined threshold [Doty] and the at least one log file action. [0026: “The embodiment creates the log file to occupy the predetermined amount of space and sets certain attributes of the log file”; and 0027: “a remaining amount of space in the log file from the predetermined amount of space the log file occupies is determined by a position of an end pointer within the log file. When an amount of log data to be written to the log file exceeds the remaining space, an embodiment moves the end pointer to a position past a computed amount of oldest log data within the log file. The embodiment thus creates space in a circular manner by allowing overwrite of some of the oldest log data with the new log data.”]
	Regarding claim 4, French teaches: The system of claim 3 further comprising a user input device, wherein the log file storage parameters are received through the user input device. [FIG. 1 and 0037: “Log file 107 is a log file created and used according to an embodiment within file-system 105. Log writer 113 in client 112 writes log data to log file 107. Log reader 115 in client 114 reads the log data 
	Regarding claim 5, French teaches: The system of claim 3 wherein the log file storage parameters further include at least one of a log file identifier, a log file directory, or a log file priority. [0056: “…while an attribute is described as a pointer, an offset or another manner of reaching a place in the file can be used to implement the attribute within the scope of the illustrative embodiments”; and 0058: “An attribute associated with log file 402 is a start pointer, or an equivalent thereof, which marks a location where a log reader can begin reading existing log data in circular log file 402.” Also see paragraph 0086.]
	Regarding claim 6, French teaches: The system of claim 3 wherein the at least one log file action includes at least one of log file deletion, log file rotation, or log file write prevention. [0027: “The embodiment thus creates space in a circular manner by allowing overwrite of some of the oldest log data with the new log data.”]
	Claims 8 and 9-12 are rejected based on the same citations and rationale given to claims 1 and 3-6, respectively.
	Claims 14-19 are rejected based on the same citations and rationale given to claims 1-6, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over French et al. US 2015/0112935 (hereinafter “French”), in view of Doty et al. US 2009/0157767 (hereinafter “Doty”), further in view of Examiner’s Official Notice.
	Regarding claim 7, French teaches: The system of claim 1 wherein the at least one log file action comprises: rotating the at least one log file to produce a closed log file; and [FIG. 7 and 0078: “Process 700 is useful, for example, when simultaneous read and write operations are expected in a log file of an embodiment.”; and 0083: “The embodiment redirects the read request to use the copy instead of the log file (block 712). Operating in this manner, even if a log writer overwrites all or part of the log file while a log reader is using the log data, the log reader remains unaffected by the overwrite, and retains access to the old data that has been overwritten and is no longer available in the log file.”]
	compressing the closed log file. [Examiner takes official notice that compressing a log file is well-known and routinely used in the art. Additionally French anticipates expanding or contracting a log file from a predetermined size during its use.]
	Claim 13 is rejected based on the same citations and rationale given to claim 7.
	Claim 20 is rejected based on the same citations and rationale given to claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113